Citation Nr: 0509949	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  96-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
carcinoma of the jejunum with resultant resection of the 
small intestine, postoperative, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953, and from February 1954 to December 1955.

This case initially came to the Board of Veterans' Appeals 
(the Board) from rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in June 1991 and April 1995.   The 
VARO now with jurisdiction is Roanoke, Virginia.

In the June 1991 decision, the RO denied the veteran's claims 
of entitlement to an increased rating for residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine, currently evaluated as 40 percent disabling, and 
denied entitlement to a total rating for compensation 
purposes due to individual unemployability.  The April 1995 
decision denied the veteran's claim of entitlement to service 
connection for sinus disease with bilateral nasal polyps 
secondary to mustard gas exposure, and found no clear and 
unmistakable error in the RO's March 28, 1957, decision 
reducing his evaluation for post operative adenocarcinoma of 
the jejunum from a 100 percent rating to a 40 percent rating. 
The veteran subsequently perfected appeals of these 
decisions, and the appeals were merged into a single appeal.

In a February 1998 Board decision, it was noted that the 
veteran had raised a number of other disabilities claimed to 
be secondary to his service-connected residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine.  He had alternatively asserted that he had a 
number of disabilities all secondary to alleged exposure to 
mustard gas during service.  The Board did not identify these 
as pending appellate issues, per se, but held that the nature 
of those remained unclear; and in the Introduction section of 
the decision, directed that the RO should contact the veteran 
and have him clarify what, if any, claims he was making with 
regard to these disabilities, and the RO should take the 
appropriate adjudicative action based on the veteran's 
response.

In the February 1998 decision, the Board also found that the 
RO's March 28, 1957 decision reducing the veteran's 
evaluation for his service-connected status post-operative 
adenocarcinoma of the jejunum with resection of the small 
intestine was not clearly and unmistakably erroneous (CUE); 
and denied entitlement to service connection for sinus 
disease with bilateral nasal polyps secondary to mustard gas 
exposure.  This resolved those issues on appeal.

In the Board's February 1998 decision, the veteran's claims 
of entitlement to an increased rating for residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine and entitlement to a TDIU were remanded.  The 
requested action on those issues was undertaken, the RO 
continued to deny the claims; a SSOC was issued; and the case 
has now recently been returned to the Board for appellate 
review.   

In the meantime, the veteran appealed the February 1998 Board 
decision with regard to all issues.  The United States Court 
of Veterans Appeals (Court), affirmed the Board's February 
1998 decision on the CUE claim and service connection for 
sinus polyps, but remanded a long list of issues to the Board 
so that the Board could remand them back to the RO for 
adjudication.  These issues were entitlement to service 
connection for hypertension, irritable bowel syndrome (IBS), 
cerebral brain hemorrhage, anxiety disorder, an organic brain 
condition, diverticulitis, colon polyps, gastritis, scarred 
lungs, presbycusis, blood clots, dementia, helicobacter 
pylori, impotence and depression all alleged as secondary to 
mustard gas exposure.

Pursuant to the Order of the Court, the 15 issues referred 
back to the RO by the Board in the February 1998 decision 
were "reasonably raised" by the record and as such had to be 
adjudicated and could not be ignored.  Suttman v. Brown, 5 
Vet. App. 127, 132 (1993).  Accordingly, in a decision in 
January 2001, the Board remanded those issues pursuant to the 
Judgment and the instructions contained in the Order.

In that January 2001 decision, the Board directed that the RO 
should take appropriate action to adjudicate the veteran's 
claims of entitlement to service connection for all of these 
disabilities claimed as secondary to mustard gas exposure.  
The RO was to ensure adherence to VCAA and all other 
adjudicative requirements.  Thereafter, the case was to only 
be returned to the Board if the veteran perfected an appeal 
by filing a timely Notice of Disagreement and Substantive 
Appeal.  The veteran did not perfect an appeal on those 
issues and they are not part of the current appeal.

However, the issues shown on the front cover of this decision 
remain following the requested development from February 
1998.  Unfortunately, there also are some unresolved medical 
questions in that regard, and the case has to be again 
remanded for a medical opinion.  

The veteran's daughter recently asked that a hearing 
scheduled on the pending issues be cancelled; that request in 
writing is in the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A great deal of evidence is now associated with the multi-
volume claims file, and the RO has made a concentrated effort 
to acquire all available clinical records that may be 
available.  

It is clear that the veteran experiences a number of 
disabilities of both physical and mental nature at present 
and is significantly disabled by them in the aggregate.  He 
is unemployed.  

The 40 percent rating assigned for the veteran's residuals, 
carcinoma of the jejunum with resultant resection of the 
small intestine, postoperative, has been in effect for many 
years and is now protected.  However, he has no other 
service-connected disabilities, so the TDIU issue rests on 
the issue of rating his gastrointestinal problems.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A recent VA medical opinion is of record which clarifies that 
the cancer which initially required the veteran's bowel 
surgery is "cured".  However, there remains the issue as to 
what, if any, of his numerous other gastrointestinal symptoms 
may or may not be related to his initial in-service surgery 
and residuals thereof.  

In this regard, this may well impact both the rating assigned 
for his postoperative cancer residuals and the TDIU.  And 
since it is unclear that the veteran fully comprehends what 
is required for his claim in that regard, not to develop 
these facets of those issues could be conceivably construed 
as depriving him of due process in that regard.

Accordingly, the case must be remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is any evidence not yet 
in the file that relates to his 
gastrointestinal problems and 
particularly establishes any association 
between his cancer surgery involving the 
bowel and current gastrointestinal 
problems, he should provide that 
evidence, and the RO should assist him as 
required.

2.  The case should be submitted for 
review by a VA physician with expertise 
in gastrointestinal disorders to review 
the entire file, and to render a written 
determination as to the following: (a) 
what is the nature of all current 
residuals of carcinoma of the jejunum 
with resultant resection of the small 
intestine, postoperative; (b) what are 
the specifics of all of the veteran's 
other gastrointestinal problems, the 
diagnoses, and probable etiologies, if 
identifiable; and (c) is there any 
relationship between problems 
precipitated by his cancer surgery that 
may have in any way impacted on those 
cited in (b) [including but not limited 
to pursuant to 38 C.F.. 3.310 and Allen, 
op. cit].  

The examiner should detail his responses 
so that all aspects of the claim are 
addressed, and should then opine as to 
the following: (d) what is the relative 
impact these gastrointestinal 
disabilities alone (as they are 
associable with his service-connected 
disability only) may have had on the 
veteran's ability to work particularly, 
if determinable, as compared to other 
nonservice-connected disabilities and 
factors.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued 
to include all pertinent evidence and 
regulations including VCAA, 38 C.F.R. 
§ 3.310 and pursuant to Allen.  The 
veteran and his representative should be 
afforded the opportunity to respond, and 
the case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


